Exhibit 10.3

CONVERTIBLE SUBORDINATED PROMISSORY NOTE MATURITY DATE

SECOND EXTENSION AGREEMENT

Whereas, Bioject Medical Technologies Inc., an Oregon corporation (the
“Company”), borrowed $91,104 from Life Sciences Opportunities Fund II, L.P., a
Delaware Limited Partnership (the “Lender”), pursuant to that certain
Convertible Subordinated Promissory Note, dated as of December 5, 2007 (the
“Note”); and

Whereas, the Maturity Date of the Note was extended from May 15 2009 to July 15,
2009, pursuant to an Extension Agreement dated April 6, 2009, between the
Company and the Lender;

Whereas, no principal and interest have been paid to date on the Note; and

Whereas, the Company has requested that the Lender extend the Maturity Date of
the Note and all principal and interest due thereon to August 15, 2009;

For good and valuable consideration, the Company and the Lender agree as follow:

The Maturity Date of the Note is hereby extended to August 15, 2009 and all
principal and interest due and payable on the Note shall be due and payable on
August 15, 2009 (the “ Second Extension”). All of the other terms and conditions
of the Note, the Convertible Note Purchase and Warrant Agreement between the
Company and the Lender dated as of December 5, 2007, as amended as of
December 19, 2007, the Warrant to purchase 12,147 shares of the Company’s Common
Stock issued by the Company to the Lender on December 5, 2007 and the
Registration Rights Agreement between the Company and the Lender dated as of
December 5, 2007, shall remain in full force and effect and are not amended in
any manner by the Second Extension.

 

Dated: July 13, 2009 LIFE SCIENCES OPPORTUNITIES FUND II, L.P. By:  

/s/    James Gale

  Signet Healthcare Partners, LLC, General Partner   James Gale, Managing
Director Bioject Medical Technologies, Inc. By:  

/s/    Ralph Makar

  Ralph Makar   President and Chief Executive Officer